DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 03/28/2022, and TD filed 04/08/2022, together with the examiner’s amendment are sufficient to overcome all previous rejections and or objections.  All rejection and/or objection are herein withdrawn.
Claims 1-15, 21-23 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 & 04/11/2022 is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 04/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent application 16958768 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christopher Jacobs on 04/08/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claims 11-12, cancel claims 11-12.
Claim 13, line 1, replace “claim 11” by ---claim 1---.
Claim 14, line1, replace “claim 11” by ---claim 1---.
Claim 15, line1, replace “claim 11” by ---claim 1---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: after amendment, applicant’s claimed invention is not obvious in view of prior arts in the records.  Since there is no other outstanding remaining, claims 1-10, 13-15 and 21-23 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-10, 13-15 and 21-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/           Primary Examiner, Art Unit 1613